OPINION — AG — ** EMINENT DOMAIN — PUBLIC USE ** CAN THE OKLAHOMA PLANNING AND RESOURCES BOARD ISSUE A PERMIT TO MR. L. T. PRITCHARD OF TULSA, TO APPROPRIATE THE WATERS OF DELAWARE CREEK IN OSAGE COUNTY FOR INDUSTRIAL PURPOSES, TO WIT: FOR THE PURPOSE OF FURNISHING WATER UNDER PRIVATE CONTRACT FOR CERTAIN OIL REFINERIES AND OTHER INDUSTRIAL USERS IN THE EASTERN PART OF THE STATE, BUT NOT TO THE PUBLIC GENERALLY, WILL MR. PRITCHARD HAVE AUTHORITY TO EXERCISE THIS RIGHT OF EMINENT DOMAIN AS SET OUT IN 82 Ohio St. 2 [82-2] ? — SEE ARTICLE II, SECTION 24 (WATER, RIGHT OF WAY, STATE AGENCY, PUBLIC PROPERTY) CITE: 82 Ohio St. 2 [82-2], ARTICLE XXIII, SECTION 2 (FRED HANSEN)